Citation Nr: 1134956	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-10 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for brain damage, memory loss and depression due to medical treatment received at VA Medical Center in Jackson, Mississippi in June 1995.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 1961 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision which denied the benefits sought on appeal.  

It appears in this case that the focus of the adjudication, and the matter over which the Board has jurisdiction, concerned whether additional disability arose from June 1995 surgery.  The Veteran's contentions as articulated by his representative in the July 2011 "Informal Hearing Presentation" appear to associate additional disability with surgeries the Veteran had at VA in November 1993, May 1994 and February 1995.  A claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability arising from these procedures is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran does not have brain damage, memory loss or depression due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA treatment in June 1995; nor is any claimed disability due to an event that was not reasonably foreseeable.  

2.  The Veteran does not have a service-connected disability and, therefore, is not precluded from securing and following substantially gainful employment due to a service-connected disability.  




CONCLUSIONS OF LAW

1.  Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for brain damage, memory loss and depression due medical treatment by VA in June 1995 is not warranted.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).  

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, letters dated in June and August 2007, fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, all pertinent VA hospital records and surgical reports have been obtained and associated with the claims file.  The claims file was reviewed by a VA physician concerning the claim pursuant to 38 U.S.C.A. § 1151, and the Veteran was afforded an opportunity for a personal hearing, but declined.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Compensation Pursuant to 38 U.S.C.A. § 1151

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for additional disability not the result of the veteran's own willful misconduct, where such disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); see also VAOPGCPREC 40-97.  

Under applicable criteria, to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).  

For claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination, actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c).  

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran s additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  



Factual Background & Analysis

The Veteran contends that he was in good health and had no memory or psychiatric problems prior to undergoing surgery for removal of a hematoma on the right side of his brain in June 1995.  Since the surgery, the Veteran asserts that he has experienced significant depression, memory loss and other manifestations of brain damage which have rendered him unable to work, and believes that his current disabilities were caused by or the result of his surgery in June 1995.  

Concerning the Veteran's contentions, the Board notes that while he is competent to provide evidence concerning his observations and experiences, any such assertions must be weighed against other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  The issue in this case does not involve a simple diagnosis; therefore, the Veteran is not competent to provide more than simple medical observations.  

After review of all the evidence of record, it is the Board's conclusion that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, for brain damage, memory loss and depression due to treatment by VA in June 2005, is not warranted.  

Historically, the evidence of record shows that the Veteran had ear surgeries in 1993, 1994, and in early February 1995.  Subsequently, on February 3, 1995, the Veteran was admitted to a VA hospital for evaluation of chronic headaches and dizziness.  The Veteran reported a history of ear problems since 1988, and headaches off and on for the past three to four years - worse over the last three to four months.  He said that he had headaches in 1968 improved with medication, but that they started again about three to four years ago and were at the same intensity as in 1968.  (The Veteran was in a motor vehicle accident in the 1960's, and sustained a skull fracture.)  The Veteran reported that his headaches were sometimes associated with a sick feeling in his stomach, without vomiting or visual symptoms.  He also reported a history of generalized weakness and said that on a couple of occasions his legs gave way.  The Veteran also reported a history of memory problems and underwent additional evaluation by psychiatric services.  The cognitive assessment on neuropsychological testing revealed mildly impaired attention, concentration and calculation abilities, and moderate to severe impairment of memory and abstract reasoning skills.  There was no evidence of a thought or perception disorder.  The impression was dementia, not otherwise specified (NOS), questionable Alzheimer's and rule out vascular dementia.  The examiner noted that CT scans of the Veteran's head (February 3rd and 8th) were normal, and that an MRI scan was ordered and would be done on an outpatient basis.  

As to the CT scans, it is observed that the VA radiologist's report of the CT head scan on February 3rd indicated that the scan was normal, but that the study of the area in question was suboptimal and recommended an MRI scan or an additional CT scan of the cerebropontine angle.  A subsequent CT scan with contrast on February 8, 1995 was also normal and showed no masses or hemorrhages.  However, a VA MRI with gadolinium in April 1995 revealed a large right sided subdural hematoma without definitive midline shift or mass effect suggestive of a subacute process with chronic sinus and right mastoid changes.  

A pre-surgical treatment note, dated in May 31, 1995, showed that the Veteran had a history of personality changes since the severe head injury in 1966.  The Veteran also reported a history of headaches, difficulty dressing and various somatic complaints over the last year.  In June 1995, the Veteran underwent a craniotomy with evacuation of the hematoma.  The surgical notes indicated that evacuation of the hematoma was performed without complication and the Veteran's post-operative course was uneventful.  

Additional VA medical records showed that the Veteran was treated for various maladies, including depression and memory problems on numerous occasions subsequent to the June 1995 surgery.  The assessment on a report in March 2001 included cognitive disorder, NOS and mood disorder due to medical condition.  

In January 2008, the claims file was forwarded to a Doctor of Osteopathic Medicine at VAMC Biloxi, for review of the record and an opinion as to whether the Veteran's current disabilities, claimed as brain damage, memory loss and depression were due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care in June 1995.  

In January 2008, the VA physician indicated that the claims file was reviewed and included a description of the Veteran's medical history and VA treatment for his subdural hematoma.  The physician explained that the hematoma mass effectively compressed the brain against the inside of the Veteran's skull.  The physician also noted that the Veteran had history of multiple chronic sinus infections and multiple mental and somatic complaints prior to the June 1995 surgery, some of which had progressively worsened prior to his surgery, but that she could not say what symptoms were related to the hematoma or to the chronic sinusitis.  She opined, however, that the vast majority of the Veteran's claimed disabilities, if not all, were due to or caused by the prior head injury.  In any event, she concluded the Veteran's subjective symptoms were not caused by or related to the surgical procedure or other treatment for the subdural hematoma, and that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA during the June 1995 surgery.  

The Board finds the VA opinion persuasive, as it was based on review of the claims file and included a discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's claimed disabilities were not related in any way to his treatment by VA in June 1995.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, the Veteran has not presented any competent evidence to dispute the adverse VA opinion in January 2008, or any competent evidence to support his assertions that his claimed brain damage, memory loss and depression were the result of negligence, substandard care on the part of VA, or was due to an unforeseeable event.  

The Board finds that the Veteran's statements recorded contemporaneously with treatment for his headaches and memory problems prior to his surgery in June 1995, are more reliable than his current assertions offered for purposes of obtaining VA compensation benefits.  

The Board has also considered the statements from the Veteran's wife, daughter, and friends concerning the changes in his mental and physical faculties since his surgery in 1995.  As noted above, however, the Veteran reported the onset of these symptoms prior to his June 1995 surgery.  While his daughter also stated that the Veteran's physician reported that his current disabilities were complications from his surgery, there is no documentary evidence supporting such an assertion.  Thus, the Board finds no probative value to what a VA physician allegedly said about the current disabilities, since a claimant's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

As indicated, neither the Veteran nor the lay people are shown to possess any particular medical expertise.  Thus, they are not competent to relevantly characterize his treatment or establish any necessary relationship between his treatment and his current medical condition.  

The Board finds that the weight of the credible evidence demonstrates that the Veteran's claimed disabilities of brain damage, memory loss and depression were not due to or proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or by an event not reasonably foreseeable in connection with VA treatment.  Consequently, the legal requirements are not met for compensation under 38 U.S.C.A. § 1151 for disability claimed as due to VA medical treatment.  Accordingly, the claim is denied.  

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  

In this case, the Veteran does have a disability of service origin.  Therefore, he does not meet the threshold requirements for TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Board is cognizant that the Veteran was found to be totally disabled by the Social Security Administration in April 1996.  However, with no service connected disabilities, this conclusion is of no consequence to the TDIU benefits claim.  


ORDER

Entitlement to compensation benefits for brain damage, memory loss and depression pursuant to the provisions of 38 U.S.C.A § 1151 due to medical treatment received at VA Medical Center in Jackson, Mississippi in June 1995, is denied.  

Entitlement to TDIU is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


